Citation Nr: 0031058	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel
INTRODUCTION

The veteran had active service from February 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  Hearing loss and tinnitus were not shown during service 
or for many years thereafter.

2.  There is no competent evidence of a nexus between the 
veteran's hearing loss or claimed tinnitus and any incident 
of active service, included acoustic trauma.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.385 
(2000).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§  3.303, 
3.385 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110.  
Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans' Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans' Claims Assistance Act 
of 2000, Pub. L. No. 106-475, Section 3(a), 114 STAT. 2096, 
(2000) (to be codified at 38 U.S.C. § 5103A).  

In the instant case, the veteran has asserted claims of 
entitlement to service connection for hearing loss and 
tinnitus.  The Board finds that the veteran has not 
identified any treatment records which might be relevant to 
his claims for service connection for hearing loss and 
tinnitus, and a VA audiological examination that included an 
opinion on the contended causal relationship has been 
accomplished.  Accordingly, no further assistance to the 
veteran in acquiring medical evidence is required by the new 
statute.

The veteran contends that hearing loss and tinnitus were 
incurred in service as a result of acoustic trauma.  The 
veteran was a machine gunner in service and he maintains that 
the repeated exposure to the noise of the machine gun firing 
has resulted in his acoustic disabilities.  He further 
maintains that he developed an ear infection in service when 
a mosquito entered his ear.

The veteran's service medical records did not report any 
diagnosis of hearing loss or tinnitus.  His service entrance 
examination report noted that the veteran had cerumen 
occlusion in the ears.  In June 1968, the veteran had an 
insect removed from his left ear, and had impacted cerumen 
removed from his right ear.  The service separation 
examination report noted no abnormality of the ears, and an 
audiological examination did not show the presence of hearing 
loss as defined by 38 C.F.R. § 3.385.  

In May 1998, the veteran submitted a statement from a service 
colleague who recalled serving with the veteran in Vietnam.  
The colleague stated that "your hearing is bad because of 
the fire fights that we had."  In July 1998, the veteran 
submitted a statement from W. B. W., a private audiologist, 
and the results from an audiogram conducted in June 1998.  
The audiogram showed the presence of bilateral hearing loss 
as defined by 38 C.F.R. § 3.385.  The audiologist stated that 
the results of the audiogram were "consistent with acoustic 
trauma."  

The veteran was given a VA audiology examination in February 
1999.  The examiner's diagnosis was that the veteran had a 
moderate to mild sensorineural hearing loss in the right ear, 
from 1.5 KHz to 8 KHz, with moderately severe loss at 4 KHz.  
In the left ear, the veteran had moderate to moderately 
severe sensorineural hearing loss from 1.5 KHz to 8 KHz.  The 
audiogram revealed the presence of a bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The examiner 
also stated that the veteran had a VA audiogram in May 1997.  
The report from this audiogram has not been included in the 
claims folder.  The Board notes, however, that the examiner 
indicated that they were the same as the results from the 
private June 1998 audiogram. 

In September 2000, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The veteran reiterated his contentions that his 
service occupations, first as an ammunition bearer and then 
as a machine gunner, exposed him to acoustic trauma that 
caused his current audiological disorders.  He further denied 
that his post service employment had exposed him to loud 
noise and said that he had worn ear protection while working 
in a cannery and that prior to that he had worked outside the 
building where the machinery was housed.  He said that he 
consciously became aware of a hearing problem "probably in 
'85," but that he "didn't really think about it until about 
'95 that it was probably caused by machine-gun fire." 

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for hearing loss and 
tinnitus.  The Board notes initially that the record does not 
contain a medical diagnosis of tinnitus.  In addition, while 
the veteran has been diagnosed with sensorineural hearing 
loss, there is no evidence of hearing loss either in service 
or within one year of separation from service, and no medical 
evidence of a nexus between his current hearing loss and 
service.  The Board notes that the private audiologist did 
not offer such a nexus in his June 1998 statement.  Instead 
the audiologist merely stated that the veteran's test results 
were consistent with acoustic trauma.  While the audiologist 
acknowledged that the veteran operated a machine gun in 
service, he further noted that, "for the last 14 years, [the 
veteran] has worked around machinery," and that he had used 
hearing protection for only "a few years."  The audiologist 
declined to opine that hearing loss was due to noise exposure 
in service, indicating that such a determination would 
require a comparison of audiograms conducted upon induction 
and separation from service.  

In addition, the Board notes that the VA examiner concluded 
that, in view of the normal hearing noted during the 
veteran's service separation examination, the lack of any 
evidence of hearing loss until 1995, and the fact that the 
veteran worked in "noise hazardous areas" for 14 years 
after separation from service, and did not always wear 
hearing protection, "it is not likely that hearing loss is 
related to military service."  The only evidence presented 
by the veteran to support his contention that hearing loss 
was incurred in service comes from the veteran's own 
statements and those of his service colleague.  However, as 
laypersons, they are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The veteran has argued that Peters v. Brown, 6 Vet. App. 540, 
543 (1994), holds that the absence of service medical records 
showing evidence of hearing loss is insufficient to overcome 
a combat veteran's testimony of noise exposure where there is 
current medical evidence of hearing loss of a type consistent 
with having been exposed to such noise.  The Board notes, 
initially, that the present case differs from Peters in that 
the veteran's physician in that case found that, following 
his separation from service, the veteran "ha[d] not been 
exposed to loud noises," 6 Vet. App. at 542, whereas in the 
present case, the veteran's private audiologist has 
acknowledged the veteran's post service exposure to noise and 
has declined to opine that the veteran's hearing disorders 
are related to his service, as opposed to his post-service, 
noise exposure.  Furthermore, the Board notes that the United 
States Court of Appeals for Veterans Claims held in Peters 
that the remedy was for the case to be remanded for a medical 
examination.  In the present case, the veteran has already 
been afforded a medical examination and the examiner 
concluded that hearing loss and tinnitus were not incurred in 
service.  As the preponderance of the evidence is against the 
veteran's claims, the claims for service connection are 
denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.





		
	R. F. WILLIAMS 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


